Citation Nr: 1044235	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cause of death. 

2.  Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1955 to August 1977.  
He died in August 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  The Veteran died in August 2007.  

2.  The Veteran had service in the Republic of Vietnam during the 
period between January 1962 and May 1975.  

3.  The cause of the Veteran's death was cardiac arrest; coronary 
artery disease was a significant condition contributing to death.  

4.  The grant of service connection for the cause of the 
Veteran's death renders moot the appellant's claim of entitlement 
to Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is 
warranted.  
38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.159, 3.312 (2010).

2.  The appellant's claim for entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. § 1318 
is moot.  38 U.S.C.A. §§ 1318, 7104 (West 2002); 38 C.F.R. § 
20.101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

Dependency and Indemnity compensation (DIC) may be awarded to a 
surviving spouse upon the service-connected death of the Veteran, 
with service connection determined according to the standards 
applicable to disability compensation. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).

To establish service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed to 
it.  A service-connected disability is one which was incurred in 
or aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service- connected 
disability.  38 C.F.R. § 3.312.  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

If a veteran was exposed to an herbicide agent, such as Agent 
Orange, during active service, certain specific diseases shall be 
service connected if manifest to a degree of 10 percent or more 
at any time after service.  U.S.C.A. § 1116(a, b); 38 C.F.R. 
§ 3.307(a)(6)(ii).  A veteran, who during active service, served 
in the Republic of Vietnam during the period beginning on January 
9, 1962 and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to the contrary.  U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  

The diseases subject to this presumption of service connection 
are listed at 38 C.F.R. § 3.309(e).  During the pendency of the 
appellant's claim and appeal, VA amended 38 C.F.R. § 3.309(e) to 
include ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 
2010).  The pertinent part of that amendment added the following 
to § 3.309(e): "Ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 
53202, 53216 (August 31, 2010).  

This amended rule applies to claims received by VA on or after 
August 31, 2010 and to claims pending before VA on that date.  75 
Fed. Reg. 53202 (August 31, 2010).  Id.  The appellant's claim 
was pending before VA on that date.  

If application of the regulatory presumption is not warranted, 
the claim may be established on direct basis.  Direct service 
connection may be granted for disease or disability diagnosed in 
service; or, if diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Cause of Death

The Veteran died in August 2007.  The certificate of death lists 
his immediate cause of death as cardiac arrest due to respiratory 
arrest, respiratory failure, and myocardial infarction; coronary 
artery disease was noted as a significant condition contributing 
to his death.  

During the Veteran's lifetime, service connection was established 
for several disabilities, to include a left hip replacement due 
to arthritis; right total hip replacement; injury to muscle group 
XII; degenerative arthritis of the left shoulder; hyperuricemia; 
bilateral hearing loss; allergic rhinitis; and hemorrhoidectomy.  
The appellant does not contend, nor does the competent evidence 
demonstrate, that the aforementioned service-connected 
disabilities caused the Veteran's death, or substantially or 
materially contributed to his death.  

The Veteran's Form DD-214 states that he served in the Republic 
of Vietnam for a period of one year and 11 months; however, the 
specific dates of that service were not indicated.  It indicates 
he had Indochina or Korea Service from December 1961 to December 
1962 and from December 1967 to September 1968.  Service treatment 
records include a November 1962 entry from Saigon, Vietnam.  This 
evidence establishes that the Veteran had service in the Republic 
of Vietnam during the period which began January 9, 1962 and 
ended on May 7, 1975.  There is no affirmative evidence of record 
establishing that he was not exposed to an herbicide agent during 
such service.  It is thus presumed that he was exposed to an 
herbicide agent during such service.  

The death certificate lists coronary artery disease as a 
significant condition contributing to his death and there is no 
evidence suggesting it was not.  

All elements for service connection for the cause of the 
Veteran's death have been made.  He served in Vietnam during the 
time frame for which it is presumed he was exposed to an 
herbicide agent, at the time of his death he suffered from 
coronary artery disease, and that was a significant condition 
contributing to his death.  Service connection for the cause of 
the Veteran's death must therefore be granted.  

DIC under 38 U.S.C.A. § 1318

Also on appeal is the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318.  With the Board's grant of service connection 
for the cause of the Veteran's death under 38 U.S.C.A. § 1310, 
the appellant's claim of entitlement to DIC under 38 U.S.C.A. 
§ 1318 is rendered moot.  Applicable law provides for only one 
award of DIC benefits, regardless of whether entitlement is 
through 38 U.S.C.A. § 1310 or 1318.  See 38 U.S.C.A. § 1311.  
Consequently, a decision granting this claim would not entitle 
her to any benefit she is not already receiving by virtue of the 
Board's grant of service connection for the Veteran's death 
herein.  Therefore, the issue of entitlement to DIC under 
38 U.S.C.A § 1318 is moot, and the Board may not exercise 
jurisdiction over the issue. 

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.   




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the cause of the Veteran's death is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed 
as moot.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


